DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 11 October 2021.
Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of future trends forecasting without significantly more. 
The claim(s) recite(s) wherein the market maker calculates and displays in the transaction interface a quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens associated with an action; and wherein the future trends forecasting system is operable to determine a future trend forecast based on the action and the quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens. Thus, the claim recites fundamental economic practice which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of a server computer including a processor and a memory running a software providing: a market maker; a transaction interface; administrative controls operable to provide for adjustment of fulcrum; a future trends forecasting system and wherein the rationale for the trend is determined utilizing a machine learning algorithm are all recited at a high level of generality. Each of these additional elements, individually or in combination, amount to generally linking the use of the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to generally linking the use of the abstract idea to a particular technological environment. Thus, the generally linking the use of the abstract idea of future trends forecasting to a technical environment (i.e. online environment) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Dependent claims 2-9 and 11-20 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia US 6,272,474 B1 in view of Chithambaram et al. US 2004/0039579 A1, hereafter Chithambaram.
Claim 1
Garcia discloses
a server computer including a processor and a memory running a software providing: a market maker; a transaction interface; and a future trends forecasting system (column 6, lines 30-34 & column 7, lines 6-16);
wherein the market maker calculates and displays in the transaction interface a quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens associated with an action (column 5, lines 56-63); and
wherein the future trends forecasting system is operable to determine a future trend forecast based on the action and the quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens (column 7, lines 17-43).
Garcia does not disclose the following, however Chithambaram does:
administrative controls operable to provide for adjustment of fulcrum (para. 0052 & 0053);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Chithambaram with the technique of Garcia to display the change in divergent subject matter such that the change in direction is easily visible to the user.  Therefore, the design incentives of increased visibility provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Chithambaram and in further view of Stearns US 2007/0208654 A1.
Claim 2
Garcia & Chithambaram discloses the limitations as shown in the rejection of Claim 1 above.  Garcia discloses a candlestick price-volume chart in Fig. 1. Garcia & Chithambaram does not disclose the limitation of wherein the value of stock, currency, points, or tokens is determined based on a logarithmically spaced price ladder for the stock, currency, points, or tokens, wherein the software is operable to automatically update the logarithmically spaced price ladder for the stocks, currency, points, or tokens based on the action involving the quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens. However, Stearns, in paragraph 0163 which discloses “he convergence and trading processes described herein detail specific functions and processes of a more complex electronic trading tool. FIG. 16 represents a graphical user interface of such complex tool, which is a detailed representation of the tool 10 shown in FIG. 1b. The trading tool described in the following is, for convenience referred to as a "Ladder Ticket" because it provides a "ladder" style trading environment. It should be appreciated that FIG. 16 depicts only one electronic trading tool.” Paragraphs 0166-0171 discloses “ (1) Controls located on the first row of the Ladder Ticket [0167] (a) The "Center All" button permits instantaneous convergence of the central market point upon the convergence point and can be activated by a mouse click on this button. It can also be activated by depressing, for example, the keyboard space bar (centering the central market point on the convergence point of the highlighted, or active, Ladder Ticket if multiple tickets appear on the same monitor screen) or by pressing the control (Ctrl) and space bar simultaneously (center all ladders of all displayed Ladder Tickets). The down arrow to the right of the "Center All" button presents a dropdown menu where the user can select the method for calculating the central market price (CMP). The available options preferably include: [0168] Center on Last Trade--which causes the CMP to be set to the last trade price. [0169] Center on Bid--which causes the CMP to be set to the best bid price. [0170] Center on Mid--which causes the CMP to be set to the (best bid+best offer)/2 [0171] Center on Ask--which causes the CMP to be set to the best offer.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Stearn with the technique of Garcia & Chithambaram for automatically centering a central market price upon a specified point or area within a graphical user interface display.  Therefore, the design incentives of automatically centering a central market price upon a specified point or area provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
	
Claim 3-5
Garcia & Chithambaram discloses the limitations as shown in the rejection of Claim 1 above.  Garcia & Chithambaram do not disclose the limitation of wherein the administrative controls provide for selective adjustment of sensitivity, wherein the administrative controls provide for selective adjustment of liquidity and wherein the administrative controls provide for selective adjustment of window. However, Stearns, in paragraph 075 discloses “Finally, a trader may want to bias the calculated central market price based upon some other value. For markets that are very illiquid, the lowest bid and highest offer can be multiple price levels apart. If the highest volume of trades is occurring closer to the bid price than the offer price, the trader might decide to bias the calculated central market price to be closer to the bids than the offers. This would give a visual cue to the trader that the actual market clearing rate (i.e., the price where buyers and sellers are actually trading) is somewhere closer to the current bid than the current offer. This may be accomplished by incorporating the last trade price into the central market price calculation.” Paragraph 0081 disclose “On a computer screen, the minimum unit of distance moved that can be displayed is a single pixel. The actual length and width of a pixel on a computer screen depends on the screen resolution, both horizontal and vertical, and the actual size of the viewable portion of the monitor. For purposes of the following speed calculations, it is assumed that the minimum distance is a single pixel. Using a single pixel as the minimum unit of change in a market depth/price display helps to smooth out the convergence of the central market point on the convergence point so that the convergence movement can be more easily followed by the trader. The actual linear distance for a particular user will vary based on the actual screen resolution and the monitor surface screen size. Moreover although a single pixel move is described, it should be appreciated that such a move could also cover a price level (i.e., a move from one displayed price to another adjacent price level or cell).” Paragraph 0179 discloses “(3) Controls on third row of the Ladder Ticket [0180] (a) Increase/decrease depth size--This control permits the trader to increase or decrease the number of price rows (or columns) displayed in the Ladder Ticket. For example, in FIG. 16, the market depth is shown for the price range of 10440 to 10454.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Stearn with the technique of Garcia & Chithambaram for automatically centering a central market price upon a specified point or area within a graphical user interface display.  Therefore, the design incentives of automatically centering a central market price upon a specified point or area provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 6
Garcia & Chithambaram discloses the limitations as shown in the rejection of Claim 1 above.  Garcia & Chithambaram do not disclose the limitation of wherein a starting point for the quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens associated with the action is pre- defined. However, Stearns, in paragraph 0196 discloses “Price check threshold ("PCT")--This area of the market tool permits entry of a number of price levels. When a number is entered into the PCT box, all of the trader's orders to buy or sell will be checked against the current best bid and offer in the market before submitting the order to the exchange. The PCT gives a trader the ability to perform a price reasonability check in that the system will reject an order if the best bid or ask is farther away than the number of price levels set in the PCT box. If a limit price on a buy order exceeds the best offer by more price levels than is set in the PCT box, the system will reject the order before sending it to the exchange. If the limit price on a sell order is less than the best bid by more price levels than is set in the PCT box, the system will reject the order before sending it to the exchange.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Stearn with the technique of Garcia & Chithambaram for automatically centering a central market price upon a specified point or area within a graphical user interface display.  Therefore, the design incentives of automatically centering a central market price upon a specified point or area provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Chithambaram and in further view of Leidner et al. US 2012/0221486 A1, hereafter Leidner.
Claim 7
Garcia & Chithambaram discloses the limitations as shown in the rejection of Claim 1 above.  Garcia & Chithambaram do not disclose the limitation of wherein the future trends forecasting system includes a machine learning algorithm operable to transform a set of actions including the action involving the quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens into predictive data. However, Leidner, in paragraph 0082 discloses “In one embodiment the ERPGS 1000 may include a training or machine learning module 1270, such as Thomson Reuters' Machine Learning Capabilities and News Analytics, to derive insight from a broad corpus of risk related data, news, and other content, and may be used on providing a normalized risk score at the company (e.g., IBM) and index level (e.g., S&P 500).” Paragraph 0084 discloses “The ERPGS 1000, powered by linguistics computational technology to process news/media data and content delivered to it, analyzes company-related news/media mentions to track risk over time. The quantitative and qualitative risk components provided by the ERPGS 1000 may be used in market making, in portfolio management to improve asset allocation decisions by benchmarking portfolio risk exposure, in fundamental analysis to forecast stock, sector, and market outlooks, and in risk management to better understand abnormal risks to portfolios and to develop potential risk hedges.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Leidner with the technique of Garcia & Chithambaram for automatically deriving insight from risk data to improve risk allocation decisions (Leidner para. 0084).  Therefore, the design incentives of improving risk allocation decisions provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 8
Garcia & Chithambaram discloses the limitations as shown in the rejection of Claim 1 above.  Garcia & Chithambaram do not disclose the limitation of wherein the future trend forecast includes a rationale for a trend, wherein the rationale for the trend is determined utilizing a machine learning algorithm, and wherein the future trend forecast is updated based on a subsequent action received through the transaction interface. However, Leidner, in paragraph 0090 discloses “At step 3060, for an entity having an ERP, generate an expression representing predicted behavior and/or a suggested action to take in light of the predicted behavior (e.g., buy, sell or hold) of the entity's corresponding stock price.” Paragraph 0091 discloses “At step 3140, the system, based upon the difference of the current ERP and the historical ERP, predicts a movement in a security associated with the current and historical ERP. The movement may be a movement up or down of a stock price (security) of the entity and may be in terms of absolute value. In one alternative, and especially for entities having a short historical window of data, the system may compare a relative ERP of a similarly situated entity, e.g., competitor or entity in the same sector or industry as the subject entity, in making the comparison. At step 3150, the system, based on the predicted movement of the price of the security associated with the entity, presents a user, such as a financial analyst, with a recommend action, e.g., buy, sell, or hold.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Leidner with the technique of Garcia & Chithambaram for automatically deriving insight from risk data to improve risk allocation decisions (Leidner para. 0084).  Therefore, the design incentives of improving risk allocation decisions provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 9
Garcia & Chithambaram discloses the limitations as shown in the rejection of Claim 1 above.  Garcia & Chithambaram do not disclose the limitation of wherein the future trend forecast includes a growth likelihood, a segment or a brand, a timing, or a rationale for a trend, wherein the growth likelihood, the segment or the brand, the timing, or the rationale for the trend is calculated by the machine learning algorithm, and wherein the future trend forecast is updated based on a subsequent action received through the transaction interface. However, Leidner, in paragraph 0083 discloses “In one manner, the corpus 1100 may comprise continuous feeds and may be updated, e.g., in near or close to real time (e.g., about 150 ms), allowing the ERPGS to automatically analyze content, update ERPs based on "new" content, and generate trade (e.g., buy/hold/sell) signals in close to real-time, i.e., within approximately one second.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Leidner with the technique of Garcia & Chithambaram for automatically deriving insight from risk data to improve risk allocation decisions (Leidner para. 0084).  Therefore, the design incentives of improving risk allocation decisions provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Stearns.
Claims 10 
Garcia discloses:
a server computer including a processor and a memory running a software providing: a market maker; a transaction interface; and a future trends forecasting system (column 6, lines 30-34 & column 7, lines 6-16);
wherein the market maker calculates and displays in the transaction interface a quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens (column 5, lines 56-63);
wherein the future trends forecasting system is operable to determine a future trend forecast based the quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens  (column 7, lines 17-43).
Garcia does not disclose the following, however Stearns does:
wherein the transaction interface further includes a slider permitting buying or selling the quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens with a single sliding action (para. 0212);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Chithambaram with the technique of Garcia to display the change in divergent subject matter such that the change in direction is easily visible to the user.  Therefore, the design incentives of increased visibility provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 11
Garcia & Stearns discloses the limitations as shown in the rejection of Claim 10 above.  Garcia discloses a candlestick price-volume chart in Fig. 1. Garcia does not disclose the limitation of wherein the value of stock, currency, points, or tokens is determined based on a logarithmically spaced price ladder for the stock, currency, points, or tokens, wherein the software is operable to automatically update the logarithmically spaced price ladder for the stocks, currency, points, or tokens based on the quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens. However, Stearns, in paragraph 0163 which discloses “he convergence and trading processes described herein detail specific functions and processes of a more complex electronic trading tool. FIG. 16 represents a graphical user interface of such complex tool, which is a detailed representation of the tool 10 shown in FIG. 1b. The trading tool described in the following is, for convenience referred to as a "Ladder Ticket" because it provides a "ladder" style trading environment. It should be appreciated that FIG. 16 depicts only one electronic trading tool.” Paragraphs 0166-0171 discloses “ (1) Controls located on the first row of the Ladder Ticket [0167] (a) The "Center All" button permits instantaneous convergence of the central market point upon the convergence point and can be activated by a mouse click on this button. It can also be activated by depressing, for example, the keyboard space bar (centering the central market point on the convergence point of the highlighted, or active, Ladder Ticket if multiple tickets appear on the same monitor screen) or by pressing the control (Ctrl) and space bar simultaneously (center all ladders of all displayed Ladder Tickets). The down arrow to the right of the "Center All" button presents a dropdown menu where the user can select the method for calculating the central market price (CMP). The available options preferably include: [0168] Center on Last Trade--which causes the CMP to be set to the last trade price. [0169] Center on Bid--which causes the CMP to be set to the best bid price. [0170] Center on Mid--which causes the CMP to be set to the (best bid+best offer)/2 [0171] Center on Ask--which causes the CMP to be set to the best offer.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Stearn with the technique of Garcia for automatically centering a central market price upon a specified point or area within a graphical user interface display.  Therefore, the design incentives of automatically centering a central market price upon a specified point or area provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
	
Claim 12-14
Garcia discloses the limitations as shown in the rejection of Claim 10 above.  Garcia does not disclose the limitation of wherein the administrative controls provide for selective adjustment of sensitivity, wherein the administrative controls provide for selective adjustment of liquidity and wherein the administrative controls provide for selective adjustment of window. However, Stearns, in paragraph 075 discloses “Finally, a trader may want to bias the calculated central market price based upon some other value. For markets that are very illiquid, the lowest bid and highest offer can be multiple price levels apart. If the highest volume of trades is occurring closer to the bid price than the offer price, the trader might decide to bias the calculated central market price to be closer to the bids than the offers. This would give a visual cue to the trader that the actual market clearing rate (i.e., the price where buyers and sellers are actually trading) is somewhere closer to the current bid than the current offer. This may be accomplished by incorporating the last trade price into the central market price calculation.” Paragraph 0081 disclose “On a computer screen, the minimum unit of distance moved that can be displayed is a single pixel. The actual length and width of a pixel on a computer screen depends on the screen resolution, both horizontal and vertical, and the actual size of the viewable portion of the monitor. For purposes of the following speed calculations, it is assumed that the minimum distance is a single pixel. Using a single pixel as the minimum unit of change in a market depth/price display helps to smooth out the convergence of the central market point on the convergence point so that the convergence movement can be more easily followed by the trader. The actual linear distance for a particular user will vary based on the actual screen resolution and the monitor surface screen size. Moreover although a single pixel move is described, it should be appreciated that such a move could also cover a price level (i.e., a move from one displayed price to another adjacent price level or cell).” Paragraph 0179 discloses “(3) Controls on third row of the Ladder Ticket [0180] (a) Increase/decrease depth size--This control permits the trader to increase or decrease the number of price rows (or columns) displayed in the Ladder Ticket. For example, in FIG. 16, the market depth is shown for the price range of 10440 to 10454.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Stearn with the technique of Garcia & Chithambaram for automatically centering a central market price upon a specified point or area within a graphical user interface display.  Therefore, the design incentives of automatically centering a central market price upon a specified point or area provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 15
Garcia & Chithambaram discloses the limitations as shown in the rejection of Claim 10 above.  Garcia & Chithambaram do not disclose the limitation of wherein a starting point for the quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens is pre-defined. However, Stearns, in paragraph 0196 discloses “Price check threshold ("PCT")--This area of the market tool permits entry of a number of price levels. When a number is entered into the PCT box, all of the trader's orders to buy or sell will be checked against the current best bid and offer in the market before submitting the order to the exchange. The PCT gives a trader the ability to perform a price reasonability check in that the system will reject an order if the best bid or ask is farther away than the number of price levels set in the PCT box. If a limit price on a buy order exceeds the best offer by more price levels than is set in the PCT box, the system will reject the order before sending it to the exchange. If the limit price on a sell order is less than the best bid by more price levels than is set in the PCT box, the system will reject the order before sending it to the exchange.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Stearn with the technique of Garcia & Chithambaram for automatically centering a central market price upon a specified point or area within a graphical user interface display.  Therefore, the design incentives of automatically centering a central market price upon a specified point or area provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Stearns and in further view of Leidner et al. US 2012/0221486 A1, hereafter Leidner.
Claim 16
Garcia & Stearns discloses the limitations as shown in the rejection of Claim 10 above.  Garcia & Stearns do not disclose the limitation of wherein the future trends forecasting system includes a machine learning algorithm operable to transform a set of actions involving the quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens into predictive data. However, Leidner, in paragraph 0082 discloses “In one embodiment the ERPGS 1000 may include a training or machine learning module 1270, such as Thomson Reuters' Machine Learning Capabilities and News Analytics, to derive insight from a broad corpus of risk related data, news, and other content, and may be used on providing a normalized risk score at the company (e.g., IBM) and index level (e.g., S&P 500).” Paragraph 0084 discloses “The ERPGS 1000, powered by linguistics computational technology to process news/media data and content delivered to it, analyzes company-related news/media mentions to track risk over time. The quantitative and qualitative risk components provided by the ERPGS 1000 may be used in market making, in portfolio management to improve asset allocation decisions by benchmarking portfolio risk exposure, in fundamental analysis to forecast stock, sector, and market outlooks, and in risk management to better understand abnormal risks to portfolios and to develop potential risk hedges.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Leidner with the technique of Garcia & Stearns for automatically deriving insight from risk data to improve risk allocation decisions (Leidner para. 0084).  Therefore, the design incentives of improving risk allocation decisions provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 17
Garcia & Stearns discloses the limitations as shown in the rejection of Claim 10 above.  Garcia & Stearns do not disclose the limitation of wherein the future trend forecast includes a rationale for a trend, wherein the rationale for the trend is determined utilizing a machine learning algorithm, and wherein the future trend forecast is updated based on a subsequent action received through the transaction interface. However, Leidner, in paragraph 0090 discloses “At step 3060, for an entity having an ERP, generate an expression representing predicted behavior and/or a suggested action to take in light of the predicted behavior (e.g., buy, sell or hold) of the entity's corresponding stock price.” Paragraph 0091 discloses “At step 3140, the system, based upon the difference of the current ERP and the historical ERP, predicts a movement in a security associated with the current and historical ERP. The movement may be a movement up or down of a stock price (security) of the entity and may be in terms of absolute value. In one alternative, and especially for entities having a short historical window of data, the system may compare a relative ERP of a similarly situated entity, e.g., competitor or entity in the same sector or industry as the subject entity, in making the comparison. At step 3150, the system, based on the predicted movement of the price of the security associated with the entity, presents a user, such as a financial analyst, with a recommend action, e.g., buy, sell, or hold.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Leidner with the technique of Garcia & Stearns for automatically deriving insight from risk data to improve risk allocation decisions (Leidner para. 0084).  Therefore, the design incentives of improving risk allocation decisions provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 18
Garcia & Stearns discloses the limitations as shown in the rejection of Claim 10 above.  Garcia & Stearns do not disclose the limitation of wherein the future trend forecast includes a growth likelihood, a segment or a brand, a timing, or a rationale for a trend, wherein the growth likelihood, the segment or the brand, the timing, or the rationale for the trend is calculated by the machine learning algorithm, and wherein the future trend forecast is updated based on a subsequent action received through the transaction interface. However, Leidner, in paragraph 0083 discloses “In one manner, the corpus 1100 may comprise continuous feeds and may be updated, e.g., in near or close to real time (e.g., about 150 ms), allowing the ERPGS to automatically analyze content, update ERPs based on "new" content, and generate trade (e.g., buy/hold/sell) signals in close to real-time, i.e., within approximately one second.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Leidner with the technique of Garcia & Stearns for automatically deriving insight from risk data to improve risk allocation decisions (Leidner para. 0084).  Therefore, the design incentives of improving risk allocation decisions provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim(s) 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Stearns and in further view of Chithambaram.
Claim 19
Garcia discloses
a server computer including a processor and a memory running a software providing: a market maker; a transaction interface (column 6, lines 30-34 & column 7, lines 6-16);
wherein the market maker calculates and displays in the transaction interface a quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens (column 5, lines 56-63); and
Garcia does not disclose the following, however Stearns does:
wherein the transaction interface further includes a slider permitting buying or selling the quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens with a single sliding action(para. 0212);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Chithambaram with the technique of Garcia to display the change in divergent subject matter such that the change in direction is easily visible to the user.  Therefore, the design incentives of increased visibility provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Garcia does not disclose the following, however Chithambaram does:
administrative controls operable to provide for adjustment of fulcrum (para. 0052 & 0053);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Chithambaram with the technique of Garcia & Stearns to display the change in divergent subject matter such that the change in direction is easily visible to the user.  Therefore, the design incentives of increased visibility provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.	
	
	
Claim 20
Garcia discloses the limitations as shown in the rejection of Claim 19 above.  Garcia does not disclose the limitation of wherein the administrative controls provide for selective adjustment of sensitivity, wherein the administrative controls provide for selective adjustment of liquidity and wherein the administrative controls provide for selective adjustment of window. However, Stearns, in paragraph 075 discloses “Finally, a trader may want to bias the calculated central market price based upon some other value. For markets that are very illiquid, the lowest bid and highest offer can be multiple price levels apart. If the highest volume of trades is occurring closer to the bid price than the offer price, the trader might decide to bias the calculated central market price to be closer to the bids than the offers. This would give a visual cue to the trader that the actual market clearing rate (i.e., the price where buyers and sellers are actually trading) is somewhere closer to the current bid than the current offer. This may be accomplished by incorporating the last trade price into the central market price calculation.” Paragraph 0081 disclose “On a computer screen, the minimum unit of distance moved that can be displayed is a single pixel. The actual length and width of a pixel on a computer screen depends on the screen resolution, both horizontal and vertical, and the actual size of the viewable portion of the monitor. For purposes of the following speed calculations, it is assumed that the minimum distance is a single pixel. Using a single pixel as the minimum unit of change in a market depth/price display helps to smooth out the convergence of the central market point on the convergence point so that the convergence movement can be more easily followed by the trader. The actual linear distance for a particular user will vary based on the actual screen resolution and the monitor surface screen size. Moreover although a single pixel move is described, it should be appreciated that such a move could also cover a price level (i.e., a move from one displayed price to another adjacent price level or cell).” Paragraph 0179 discloses “(3) Controls on third row of the Ladder Ticket [0180] (a) Increase/decrease depth size--This control permits the trader to increase or decrease the number of price rows (or columns) displayed in the Ladder Ticket. For example, in FIG. 16, the market depth is shown for the price range of 10440 to 10454.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Stearn with the technique of Garcia & Chithambaram for automatically centering a central market price upon a specified point or area within a graphical user interface display.  Therefore, the design incentives of automatically centering a central market price upon a specified point or area provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,612,33, claims 1-17 of US Patent No. 9,501,794 and claims 1-16 of U.S Patent No. 10,430,813. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are generic to all that is recited in claims 1-13 of U.S. Patent No. 8,612,33, claims 1-17 of US Patent No. 9,501,794 and claims 1-16 of U.S Patent No. 10,430,813. That is, claims 1-13 of U.S. Patent No. 8,612,33, claims 1-17 of US Patent No. 9,501,794 and claims 1-16 of U.S Patent No. 10,430,813 falls entirely within the scope of claims 1-20 or, in other words, claims 1-20 are anticipated by claims 1-13 of U.S. Patent No. 8,612,33, claims 1-17 of US Patent No. 9,501,794 and claims 1-16 of U.S Patent No. 10,430,813. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619